DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Examiner acknowledges claims to priority under 35 U.S.C. 120 or 121 for U.S. application 16847203 to U.S. provisional application serial No. 62833186 filed on 4/12/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/15/2020 was filed after the filing date of the application on 4/13/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claims 1-4, 10-14 and 20 are objected to because of the following informalities:  
Regarding claims 1 and 11, line 8 and line 7 respectively, “grove” should be “groove”.
Regarding claim 1, line 9, “group.  .” should be “group.” The extra period at the end should be deleted.
Regarding claim 1, line 4, “the radial depth” should be “a radial depth”.
Regarding claim 1, line 5, “the radial height” should be “a radial height”.
Regarding claim 2, 10, 12 and 20, line 3, “the height” should be “a height”.
Regarding claim 3 and 13, “the cutting face” should be “a cutting face”.
Regarding claim 4, line 3, “the depth” should be “the radial depth” if applicant is referring to the same radial depth in claim 1 or “a depth” if the applicant is claiming a new additional depth. 
Regarding claim 14, line 3, “the depth” should be “a depth”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goellner (US 4463645).
Regarding claim 1, Goellner teaches a circular saw (10) comprising:
a generally circular base plate (col. 1 lines 35-38) having a central point about which the base plate may rotate (rotational center of a convention saw blade, col. 1 lines 35-38), and having a peripheral edge about the circumference of the base plate (see Figure 1), the 
a plurality of tips (13) each disposed at a respective tip seat (see Figure 1), the plurality of tips including a first group (group A) of tips including at least one groove on a top face (17, see Figure 3) and a second group (group B) of tips including at least one groove on a top face (17, see Figure 5), where the groove of the first group is off set from the grove of the second group (see Figures 3 and 5).
Regarding claim 2, Goellner teaches the tips of the first group and the second group include a front face (combination of 19 and 15) having a cutting edge (26a) and a cutting face (19), where the cutting edge and the cutting face extend from the top face less than half the height of the front face (see Figure 2).
Regarding claim 3, Goellner teaches the cutting face of the tips include a substantially planar portion (surface 19, see Figure 2).
Regarding claim 11, Goellner teaches a circular saw (10) comprising:
a generally circular base plate having a central point about which the base plate may rotate (rotational center of a convention saw blade, col. 1 lines 35-38), and having a peripheral edge about the circumference of the base plate (see Figure 1), the peripheral edge defining a plurality of alternating tip seats (11) and gullets (12), and
a plurality of tips each disposed at a respective tip seat (see Figure 1), the plurality of tips including a first group (group A) of tips including at least one groove on a top face (17, see Figure 3) and a second group (group B) of tips including at least one groove on a top face (17, 
Regarding claim 12, Goellner teaches the tips of the first group and the second group include a front face (combination of 15 and 19) having a cutting edge (26a) and a cutting face (19), where the cutting edge and the cutting face extend from the top face less than half the height of the front face (see Figure 2).
Regarding claim 13, Goellner teaches the cutting face (19) of the tips include a substantially planar portion (see Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Goellner (US 4463645) as evidenced by Okamura (US 5855157).
Regarding claims 4 and 14, Goellner further teaches the gullets extend circumferentially between tips seats with a bottom point radially closest to the central point (see Figure 1 of Goellner).
Goellner fails to clearly teach the circumferential distance from one tip set to the bottom point is less than the depth of the gullet.
critical to have for the saw. 
Goellner discloses every elements of the seats and gullets structure of the claimed invention except that the circumferential distance (L2) from one tip set to the bottom point is less than the depth of the gullet (D2). It would have been obvious to one having ordinary skill in the art to modify the device to make any ratio between the circumferential distance with the depth of the gullet, since the court has been held to be within the general skill of a worker in the art to select a known ratios on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ MPEP 2144.07
Furthermore, if there is any doubt that such arrangement exist in the art of saw, the examiner provide Okamura as evidence of such arrangement wherein the circumferential distance from one tip set to the bottom point is less than the depth of the gullet (see Figure 47b of Okamura).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goellner (US 4463645) in view of Dion (US 20040016328 A1).
Regarding claims 5 and 15, Goellner teaches all elements of the current invention as set forth in claims 1 and 11 respectively above.
Goellner fails to teach the tips of the first group and the tips of the second group each include at least two grooves on the top face, where the grooves of the first group are off set from the grooves of the second group.

It would have been obvious to one of ordinary skill in the art to modify the device of to make the single groove on each top of face of Goellner into the multiple grooves on the top face of each teeth, as taught by Dion, in order to increase the cutting corners of each teeth (paragraph 0028 of Dion). The resulting device of modified Goellner would still retain the grooves of each group off set from one and another. 

Claims 6, 10, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goellner (US 4463645) in view of Grassmann (US 3371393).
Regarding claims 6 and 16, Goellner teaches all elements of the current invention as set forth in claims 1 and 11 respectively above.
Goellner fails to teach the plurality of tips include a third group of tips including at least one groove on a top face, where the groove of the third group is off set from the grooves of the first and second groups.
Grassmann teaches the plurality of tips include a third group (teeth with 7’) of tips including at least one groove (7’) on a top face, where the groove of the third group is off set from the grooves of the first (teeth with groove 9) and second groups (teeth with groove 8, see Figure 1).
It would have been obvious to one of ordinary skill in the art to modify the device of Goellner to add an additional group of same type of tips with different groove offset, as taught 
Regarding claims 10 and 20, modified Goellner further teaches the tips of the first group, the second group, and the third group (as modified in claims 6 and 16, the device includes three different groups of the same type of teeth) include a front face (combination of 15 and 19) having a cutting edge (26a) and a cutting face (19), where the cutting edge and the cutting face extend from the top face less than half the height of the front face, and where the cutting face of the tips include a substantially planar portion (see Figure 2 of Goellner).

Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Goellner (US 4463645) in view of Grassmann (US 3371393) and in further view of Dion (US 20040016328 A1).
Regarding claims 7 and 17, modified Goellner teaches all elements of the current invention as set forth in claims 6 and 16 respectively above.
Modified Goellner fails to teach the tips of the first group and the tips of the second group and the tips of the third group each include at least two grooves on the top face, where the grooves of the first group, the grooves of the second group, and the grooves of the third group are all off set from one another.
Dion teaches a cutting teeth for a saw blade, the teeth includes multiple grooves on the top face of the teeth (see Figure 2B).
It would have been obvious to one of ordinary skill in the art to modify the device of to make the single groove on each top of face of modified Goellner into the multiple grooves on 
Regarding claims 8 and 18, modified Goellner further teaches the peripheral edge, each tip of the third group is preceded by tip of the second group (see Figure 1 of Grassmann).
Regarding claims 9 and 19, modified Goellner further teaches the peripheral edge, each tip of the second group is preceded by a tip of the first group (see Figure 1 of Grassmann and Figures 3-6 of Goellner).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        3/26/2021

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724